842 F.2d 1291Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Allen Ray JOHNSON, Petitioner.
No. 87-8045.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 26, 1988.Decided March 11, 1988.

Allen Ray Johnson, petitioner pro se.
Before WIDENER, K.K. HALL and ERVIN, Circuit Judges.
PER CURIAM:


1
Allen Ray Johnson, a North Carolina inmate, applied for a writ of mandamus, styled "Application for Enforcement of Orders," with supporting affidavit, to order the enforcement of two of this Court's orders which allowed the filing of affidavits in Johnson v. United States, Nos. 86-7228/8017 (4th Cir.  July 28, 1987) (unpublished).  Johnson complained that the district court's decision in his 28 U.S.C. Sec. 2255 motion conflicted with these orders because it failed to address the questions raised in the affidavits.


2
As Johnson's complaint is with the propriety of the district court's decision, he cannot use mandamus as a substitute for a direct appeal.  In re United Steel Workers, 595 F.2d 958 (4th Cir.1977).  Accordingly, the petition for a writ of mandamus is denied.


3
DISMISSED.